EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Borland on July 13, 2022.

The application has been amended as follows: 
In the Claims

11. (Currently Amended) A completion assembly for deployment in a wellbore, the completion assembly comprising: a base pipe extending between a first end and a second end, the base pipe having a first base pipe perforation therein; a sand screen disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and the base pipe; a shunt tube assembly adjacent the sand screen, the shunt tube assembly having one or more shunt tubes each having a passageway defined therein, wherein at least one of the one or 4862-9084-2658 v.1-3 -more shunt tubes is a [a] packing tube, said packing tube including a plurality of nozzles; and a first adjustable electronic flow control node disposed along the base pipe, the first electronic flow control node comprising a valve body having first and second electronic flow control node flow paths defined therethrough, the first electronic flow control node flow path fluidically connecting a passageway of a one of the one or more shunt tubes of the shunt tube assembly with the first base pipe perforation, the second electronic flow control node flow path fluidically connecting the sand screen flow path with the first base pipe perforation; a power harvesting mechanism; a first valve disposed along one of the electronic flow control node flow [[path]] paths and moveable between at least a first position and a second position so as to adjust flow along an electronic flow control node flow path; an electric actuator for actuating the valve, and powered by the power harvesting mechanism; and a wireless transmitter for controlling the electric actuator.
21. (New) A completion assembly for deployment in a wellbore, the completion assembly comprising: a base pipe extending between a first end and a second end, the base pipe having a perforation defined therein; a sand screen disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and the base pipe; an adjustable electronic flow control node disposed along the base pipe, the electronic flow control node comprising a valve body having a first electronic flow control node flow path and second electronic flow control node flow path defined therethrough, the first electronic flow control node flow path defined between a first fluid port and a second fluid port defined in the valve body and the second electronic flow control node flow path defined between the first port and a third port defined in the valve body 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a completion assembly having an adjustable electronic flow control node disposed along the sand screen base pipe to control flow of a fluid through a shunt tube assembly adjacent a sand screen. A shunt tube assembly adjacent the sand screen and the electronic flow control node. Each electronic flow control node includes a valve that can be adjusted by an electric actuator powered by a power harvesting mechanism disposed in a flow path of the completion assembly. A wireless transmitter receives a control signal to control the electric actuator. The control signal may be transmitted to open or close a packing tube or a transport tube of the shunt tube assembly. The novel feature of claim 1 is the wireless transmitter operable to receive a control signal to control the electric actuator wherein the wireless transmitter is operable to receive a pressure or flow rate signal for controlling the electric actuator. The novel feature of claim 11 is the first electronic flow control node flow path fluidically connecting a passageway of one of the one or more shunt tubes of the shunt tube assembly with the first base pipe perforation. The novel feature of claim 18 is and an adjustable electronic flow control node disposed along the base pipe, the electronic flow control node comprising a valve body having a first electronic flow control node flow path defined therethrough fluidically connecting a first portion of the transport tube passageway with a second portion of the transport tube passageway and a second electronic flow control node flow path defined therethrough fluidically connecting a first portion of the packing tube passageway with a second portion of the packing tube passageway; a power harvesting mechanism; a first valve disposed along the first electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the transport tube passageway; a second valve disposed along the second electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the packing tube passageway; an electric actuator for actuating a valve, and powered by the power harvesting mechanism; and a wireless transmitter for controlling the electric actuator. The novel feature of claim 21 is an adjustable electronic flow control node disposed along the base pipe, the electronic flow control node comprising a valve body having a first electronic flow control node flow path and second electronic flow control node flow path defined therethrough, the first electronic flow control node flow path defined between a first fluid port and a second fluid port defined in the valve body and the second electronic flow control node flow path defined between the first port and a third port defined in the valve body, the first fluid port in fluid communication with the perforation and the third port spaced from the first port and the second port.  Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676